Citation Nr: 1800085	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-41 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of electric shock.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a neurological disorder of the right lower extremity.  

5.  Entitlement to service connection for sterility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, he withdrew his request in correspondence received by VA in November 2017.  

In October 1978, VA received the Veteran's application for benefits for headaches, low back pain, numbness of the right leg, and sterility, all claimed as due to a severe electrical shock that occurred during service.  Those claims were denied in a February 1979 rating decision.  As the Board is reopening the Veteran's claim of service connection for electric shock residuals herein, the claims of service connection for a headaches, a back disability, a neurological disorder of the right lower extremity, and sterility will all be separately addressed, as reflected in the characterization of the issues on the title page.  

The Veteran originally filed a claim for numbness of the right leg.  The evidence reflects complaints of pain and numbness of the right leg, as well as a diagnosis of lumbar radiculopathy radiating into the right lower extremity.  Accordingly, the Board has recharacterized the claim of right leg numbness to encompass all potential disorders which may be causing the symptoms claimed by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

Additionally, since the February 1979 rating decision, the Veteran has contended that the following disorders are due to the in-service electrical shock:  cardiac disorder; hypertension; erectile dysfunction; an acquired psychiatric disorder, to include depression; urinary dysfunction; burns/scars; confusion and loss of memory; fatigue/weakness; vertigo/dizziness; and a gastrointestinal disorder, to include nausea and vomiting.  The Board finds that claims for the aforementioned disorders have been reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The Board notes that a November 2017 medical opinion indicates that the Veteran's left hip disorder is due to the in-service electric shock.  However, effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Accordingly, the November 2017 private medical opinion cannot constitute an informal claim of service connection for a left hip disorder.  If the Veteran seeks to file a formal claim in the matter then he should do so by submitting the appropriate application to the RO.  

The Board acknowledges that the Veteran claimed entitlement to service connection for hearing loss and tinnitus due to the in-service electric shock, but notes that those claims have been adjudicated by the AOJ separately from the claims on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a December 2009 rating decision, the AOJ denied the petition to reopen the claim of service connection for residuals of electric shock; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the December 2009 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of electric shock, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran's headaches had their onset in or are otherwise related to his period of active service.  

4.  The competent and probative evidence is at least in equipoise as to whether the Veteran's back disorder had its onset in or is otherwise related to his period of active service.  

5.  The competent and probative evidence is at least in equipoise as to whether the Veteran's neurological disorder of the right lower extremity is secondary to his back disorder.  

6.  The competent and probative evidence weighs against finding that the Veteran's current sterility had its onset in or is otherwise related to his period of active service.  


CONCLUSIONS OF LAW

1.  The December 2009 decision denying the request to reopen the claim of entitlement to service connection for residuals of electric shock is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  New and material evidence has been received since the December 2009 decision to reopen the claim of entitlement to service connection for residuals of electric shock.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for entitlement to service connection for a neurological disorder of the right lower extremity have been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for entitlement to service connection for sterility have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; 3.350 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in February 2012, prior to adjudication of his claim.  

Regarding the request to reopen the claim of service connection for residuals of electric shock and the claims of service connection for headaches, a back disability, and a neurological disorder of the right lower extremity, as those issues are being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

As the claim of service connection for sterility is being denied as a matter of law, the duty to assist is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (the duty to assist is not applicable when there is extensive factual development that indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim).  

In light of the foregoing, the Board will proceed to the merits of the appeal.

II.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for residuals of electric shock.  

In December 2009, the AOJ found that new and material evidence had not been received to reopen the claim of service connection for residuals of electric shock.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the December 2009 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the December 2009 decision.

In November 2017, VA received a medical opinion in which the clinician concluded that the Veteran's headaches, back disorder, and right leg disorder are due to the in-service electric shock injury.  The Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether the Veteran's residuals of electric shock had their onset in or are otherwise related to his period of active service.  Therefore, the claim of service connection for residuals of electric shock is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be established on a presumptive basis for the chronic diseases set forth in 38 C.F.R. § 3.309(a), including arthritis.  The chronic diseases set forth in 38 C.F.R. § 3.309(a) will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


A.  Headaches

After review of the record, the Board finds that the criteria for service connection for headaches have been met.

The record reflects a diagnosis of a headache disorder.  11/06/2017, Medical-Non-Government.  Thus, the Board finds competent evidence of a current headache disorder.  

The evidence of record demonstrates that in May 1958, the Veteran was injured by electric shock and was hospitalized for eight days as a result.  06/30/2008, Military Personnel Record.  As a result of the electric shock, the Veteran was in a coma for approximately one week, and has complained of experiencing headaches since.  Thus, the Board finds competent evidence of an in-service injury.  

In July 2001, a VA examiner opined that the in-service electric shock is not likely a cause of chronic headaches.  07/11/2001, VA Exam.  The Board assigns the VA examiner's opinion little probative weight because it is unsupported by an adequate rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In an October 2007 treatment note, a private physician opined that the Veteran's headaches are consistent with high voltage electrocution, noting that individuals who become unconscious as a result of this type of injury typically have daily headaches.  01/12/2008, Medical-Non-Government.  In June 2009, a private doctor opined that the Veteran's headache symptoms are secondary to the in-service electrical shock.  06/22/2009, Medical-Non-Government.  In November 2016, the Veteran's treating physician opined that it is likely his headaches are the result of the electrocution injury.  11/09/2016, Medical-Non-Government.  In November 2017, a private clinician opined that the Veteran's headaches are due to the in-service electric shock injury, citing to the Veteran's statements of recurrent symptoms since that time and medical literature finding that headaches are a common symptom of electrical injury.  11/06/2017, Medical-Non-Government.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's headache disorder had its onset in or is otherwise related to his period of service.  See 38 C.F.R. §§ 3.102, 3.303.  

B.  Back

After review of the record, the Board finds that the criteria for service connection for a back disability have been met.

The record reflects a diagnosis of a back disorder, to include arthritis of the lumbar spine.  11/24/1978, VA Memo (mild degenerative joint disease (DJD) of the lumbar spine); 11/06/2017, Medical-Non-Government (osteoarthritis, failed back syndrome, and osteopenia).  The Board notes that although DJD is not specifically referenced as a chronic disease in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a), the United States Court of Appeals for Veterans Claims (Court) has long recognized that DJD denotes the presence of arthritis.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (recognizing that the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease).  Thus, the Board finds competent evidence of a current back disorder, to include arthritis.  

The Veteran has consistently claimed in both lay statements submitted to the Board and statements made to treating physicians that he began experiencing low back pain immediately after the in-service electric shock and has continued to experience low back pain on a consistent basis since that time.  For the reasons previously set forth, the Board finds competent evidence of an in-service injury.  Additionally, the Board finds that the competent and probative evidence is at least in equipoise as to whether low back pain was noted during service and whether there is post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

The Board acknowledges a VA examiner's July 2001 opinion that the in-service electric shock is not likely a cause of the chronic back pain.  07/11/2001, VA Exam.  The Board assigns the VA examiner's opinion little probative weight because it is unsupported by an adequate rationale.  See McLendon, 20 Vet. App. at 83; Stefl, 21 Vet. App. at 124.  

As the disability in question, arthritis, is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1338-39 (stating that the primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology).  Hence, any doubt on the material issue of nexus is resolved in the Veteran's favor and the claim is granted.

C.  Right leg

After review of the record, the Board finds that the criteria for service connection for a neurological disorder of the right lower extremity have been met.

The record reflects a diagnosis of lumbar radiculopathy radiating to the right lower extremity.  06/25/2003, Medical-Non-Government; 11/06/2017, Medical-Non-Government.  Medical records indicate that the Veteran's right leg neurological symptoms are due to his lumbar disc disease.  See id.  Accordingly, the Board finds that competent and probative evidence is at least in equipoise as to whether the Veteran's neurological symptoms of the right lower extremity are secondary to his service-connected back disorder.  See Allen, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310.

D.  Sterility

After review of the record, the Board finds that the criteria for service connection for sterility have not been met.

The Veteran claims that he became sterile as a result of the in-service electric shock.  However, he has stated that his spouse gave birth to their second child 15 years after the in-service electrical injury, demonstrating that he was not sterile at that time.  Following the birth of his second child in 1974, the Veteran elected to undergo a vasectomy, which resulted in sterility.  11/24/1978, Medical-Government.  Pursuant to 38 C.F.R. § 3.350(a)(1)(iii), the Veteran is precluded from obtaining compensation benefits if sterility is traceable to an elective operation performed subsequent to service.  Accordingly, the claim of service connection for sterility is denied as a matter of law.  See 38 C.F.R. § 3.350(a)(1)(iii).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the claim is denied as a matter of law, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for residuals of electric shock is granted.  

Service connection for headaches is granted.  

Service connection for a back disability is granted.  

Service connection for a neurological disorder of the right lower extremity is granted.  

Service connection for sterility is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


